department of the treasury internal_revenue_service washington d c date number release date cc intl br3 wta-n-105964-00 uilc internal_revenue_service national_office field_service_advice memorandum for anne o’connell devereaux assistant to the branch chief cc intl br3 from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer ussub1 ussub2 year year year business b agreement c indonesia entity issues does the treaty treat certain levies paid pursuant to agreement c as an income_tax thereby satisfying the requirements of sec_1_901-2a and avoiding application of sec_1_901-2a and c that might treat a portion of the levies as paid in exchange for a specific_economic_benefit may taxpayer switch from claiming a deduction to a credit for foreign_income_taxes paid_or_accrued within the 10-year period of sec_6511 of the wta-n-105964-00 internal_revenue_code whether the taxpayer claims the foreign_tax_credit under the code or the treaty conclusion sec_1 sec_1_901-2a is not applicable since the treaty does not treat as required by that regulation the taxes to which ussub2 is subject as income taxes accordingly the rules of sec_1_901-2a and c apply taxpayer may switch from claiming a deduction to a credit for foreign_income_taxes paid_or_accrued within the 10-year period of sec_6511 a of the code whether the taxpayer claims the foreign_tax_credit under the code or the treaty facts taxpayer is a domestic_corporation that files a consolidated federal_income_tax return with its affiliates including ussub1 and ussub2 ussub1 owns of the stock of ussub2 a domestic_corporation engaged in business b through a permanent_establishment in indonesia ussub2’s operations are conducted under agreement c with indonesia entity a controlled_entity of the government of indonesia agreement c obligates ussub2 to pay indonesian taxes as indicated in the agreement ussub2’s obligation under agreement c to pay indonesian taxes is not affected by subsequent changes to indonesian law or to tax_rates established under the income_tax treaty between the u s and indonesia tias treaty the treaty which entered into force on date and was in effect for year sec_1 through allows indonesia to impose a tax on the business profits of u s_corporations that operate in indonesia through a permanent_establishment such as ussub2 see article of the treaty in addition under article of the treaty indonesia is allowed to impose a tax on the after-tax business profits of u s_corporations that operate in indonesia through a permanent_establishment the taxes that may be imposed by indonesia under the treaty are specified in article of the treaty the income_tax pajak penghasilian and to the extent provided in such income_tax the company tax pajak perseroan and the tax on interest dividends and royalties pajak atas bunga dividen dan royalty and identical or substantially_similar taxes treaty specified taxes agreement c was executed before and continued to apply after the treaty went into effect under agreement c ussub2 paid tax to indonesia on its permanent establishment’s business profits and after-tax profits at the rates contractually fixed wta-n-105964-00 under the agreement these rates differed from both the rates set under the laws and decrees of indonesia and the treaty for year sec_1 through taxpayer elected on its originally filed u s federal_income_tax returns for those years to deduct rather than credit foreign_income_taxes including qualifying taxes paid to indonesia more than three years but before ten years after the filing deadline for those years taxpayer filed an informal claim_for_refund to credit rather than deduct those foreign_income_taxes during year sec_1 through ussub2 was a dual_capacity_taxpayer with regard to indonesia as defined in sec_1_901-2 law and analysi sec_1 sec_1_901-2a provides that in order to claim a credit under sec_901 or sec_903 of the code for a foreign levy the person claiming the credit must establish that the foreign levy with respect to which credit is claimed is an income_tax or a tax in lieu of an income_tax where a foreign levy is paid_by a dual_capacity_taxpayer that taxpayer in order for any part of the levy to be creditable is required to establish the amount if any that is paid pursuant to the distinct element of the levy that is a tax as distinguished from a payment for a specific_economic_benefit pursuant to either the facts and circumstances method or the safe_harbor method as set forth in sec_1_901-2a accordingly under these regulations since it is a dual_capacity_taxpayer with respect to indonesia ussub2 would be required in its affirmative claim_for_refund to apply one of those methods to establish the part of the taxes paid to indonesia that is a tax however taxpayer has asserted that the special rule_of sec_1_901-2a applies so that the entire amount_paid by ussub2 to indonesia is a tax that regulation provides a special rule as follows for situations in which a dual_capacity_taxpayer claims a foreign_tax_credit under a treaty effect of certain treaties if irrespective of whether such credit would be allowable under sec_901 or sec_903 in the absence of a treaty the united_states has in force a treaty with a foreign_country that treats a foreign levy as an income_tax for purposes of allowing credit for united_states tax and if the person claiming credit is entitled to the benefit of such treaty then unless such person claims credit not under the treaty but under sec_901 or sec_903 and except to the extent the treaty provides otherwise and subject_to all terms conditions and limitations provided in the treaty no portion of an amount_paid with respect to such levy by a dual_capacity_taxpayer shall be considered paid in exchange for a specific_economic_benefit if however such person claims credit not under such treaty but rather under sec_901 or sec_903 eg so as not to be subject_to a limitation contained in such treaty the provisions of this section apply to such levy emphasis added wta-n-105964-00 here sec_1_901-2a is inapplicable since the treaty does not treat the treaty specified taxes as an income_tax paragraph of article of the treaty provides that double_taxation of income will be avoided in the united_states as follows in accordance with the provisions and subject_to the limitations of the law of the united_states as in force from time to time the united_states shall allow to a citizen or resident_of_the_united_states as a credit against the united_states tax the appropriate amount of indonesian tax such appropriate amount shall be based upon the amount of tax paid to indonesia but the credit shall not exceed the limitations provided by united_states law for the taxable_year for the purpose of applying the united_states credit in relation to taxes paid to indonesia the rules set forth in article source_of_income shall be applied to determine the source_of_income subject_to such source_rules in domestic law as apply solely for the purposes of limiting the foreign_tax_credit article of the treaty follows the structure and substance of the corresponding article in the u s model income_tax treaty model treaty in addition to language nearly identical to the language of article quoted above the model treaty provides that f or purposes of applying the united_states credit in relation to tax paid to ___________ the taxes referred to in paragraph sec_2 b and of article taxes covered shall be considered to be income taxes here the treaty specifies in article what taxes are covered by the treaty ie treaty specified taxes however the treaty does not include the model treaty provision which specifically states that the covered taxes will be considered income taxes the drafters of the treaty intended as explained in the treasury department’s technical explanation of the treaty to leave it to each contracting state to apply its domestic law to determine what is a creditable tax accordingly sec_1_901-2a is inapplicable since the treaty does not treat the treaty specified taxes as as an income_tax since taxpayer cannot rely on that special regulatory rule it must instead apply either the facts and circumstances method or the safe_harbor method of sec_1_901-2a to determine the amount of the payment made by ussub2 to indonesia that is a tax on its original federal_income_tax returns for the year sec_1 through taxpayer elected to deduct rather than credit foreign_income_taxes including qualifying taxes paid to indonesia taxpayer filed claims for refund to credit rather than deduct those foreign_income_taxes after the expiration of the three-year period of limitation provided by sec_6511 of the code but within the ten-year period provided by sec_6511 during year sec_1 through sec_6511 of the code provided wta-n-105964-00 a special period of limitation with respect to foreign taxes paid_or_accrued - if the claim for credit or refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country or to any possession_of_the_united_states for which credit is allowed against the tax imposed by subtitle a in accordance with the provisions of sec_901 or the provisions of any treaty to which the united_states is a party in lieu of the 3-year period of limitation prescribed in subsection a the period shall be years from the date prescribed by law for filing the return for the year with respect to which the claim is made under sec_901 of the code and sec_1_901-1 a taxpayer may switch from deduction to a credit within the 10-year special statute_of_limitations period provided in sec_6511 sec_901 provides if the taxpayer chooses to have the benefits of this subpart the tax imposed by this chapter shall be credited with the amounts provided in the applicable paragraph of subsection b such choice for any taxable_year may be made or changed at any time before the expiration of the period for making a claim for credit or refund of the tax imposed by this chapter for such taxable_year emphasis added sec_1_901-1 clarifies that a taxpayer may switch from a deduction to a credit within the 10-year period of sec_6511 of the code further that 10-year period would have applied had the treaty treated the indonesian taxes to which ussub2 is subject as income taxes article of the treaty provides that the u s shall allow a credit for indonesian tax in accordance with the provisions and subject_to the limitations of the law of the u s one such provision of u s law is the 10-year period of sec_6511 please call if you have any further questions anne o’connell devereaux assistant to the branch chief branch office of associate chief_counsel international
